CodeSmart Holdings, Inc. 103 Waters Edge Congers, NY 10920 June 19, 2013 BY EDGAR Ms. Anne Nguyen Parker, Branch Chief Mr. Paul Monsour, Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: CodeSmart Holdings, Inc. (formerly, First Independence Corp. and hereinafter, the “Company”) Current Report on Form 8-K Filed: May 9, 2013 (the “8-K”) File No. 333-180653 Dear Ms. Parker: Reference is made to your comment letter, dated June 5, 2013, to the Company, relating to the subject filing (the “Comment Letter”). The Company hereby requests that it be permitted to respond to the Comment Letter not later than July 18, 2013. The Company’s accountant and auditors require the additional time to address certain of the comments in the Comment Letter. Very truly yours, /s/ Ira Shapiro Name: Ira Shapiro Title:Chief Executive Officer
